Citation Nr: 1439453	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-18 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin cancers of the face, head, and hands.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lichen planus of the right hand and forearm.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to January 1963.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that the decision, the RO denied entitlement to service connection for actinic keratosis.  

In a November 2013 Board remand, the claim was recharacterized to include claims to reopen previously denied claims of entitlement to service connection for skin cancers of the face, head, and hands, and lichen planus of the right hand and forearm.  In an April 2014 rating decision, the Appeals Management Center (AMC) granted service connection for actinic keratosis.  Therefore, the issue is no longer on appeal.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection for skin cancers of the face, head, and hands and lichen planus of the right hand and forearm; the Veteran did not appeal the decision. 

2.  Evidence added to the record subsequent to the February 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for skin cancers of the face, head, and hands and lichen planus of the right hand and forearm.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for skin cancers of the face, head, and hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for lichen planus of the right hand and forearm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in October 2010 and March 2014 letters prior to the April 2014 initial adjudication of the claims to reopen.  The Board notes that the claims were first adjudicated following a November 2013 Board remand the recharacterized the issue of service connection for actinic keratosis on appeal.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, available private treatment records, and relevant post-service treatment records.  

No VA examination was provided and no VA opinion was obtained in response to the Veteran's claims to reopen the claims for service connection for skin cancers of the face, head, and hands and lichen planus of the right hand and forearm.  The Board notes that VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Factual Background and Analysis

The Veteran's claims of entitlement to service connection for malignant growths of the skin on the face, head, and hands and for lichen planus of the right hand and forearm, to include as due to exposure to ionizing radiation and herbicide exposure, were denied in a February 2003 rating decision.  The Veteran's skin cancer claim was denied based on the RO's determination that the evidence failed to show the disability was related to service.  The lichen planus claim was denied based on the RO's determination that the evidence failed to show the Veteran had current lichen planus or residuals of lichen planus and that the claimed disability was related to service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  

In a November 2013 Board remand, the Board recharacterized the Veteran's claim of entitlement to service connection for actinic keratosis to include claims to reopen previously denied claims of entitlement to service connection for skin cancers of the face, head and hands, and lichen planus of the right hand and forearm.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In an April 2014 rating decision, the Veteran's claim of entitlement to service connection for actinic keratosis was granted.

The evidence associated with the record at the time of the February 2003 rating decision included service treatment records, private treatment records from Dr. E.S., a May 2000 VA Medical Center treatment record, a December 2002 negative response from Dr. B., a National Personnel Records Center (NPRC) negative response regarding radiation exposure, and statements from the Veteran.

Evidence added to the record since the February 2003 rating decision includes treatise information on lichen planus, a June 2010 JSRRC formal finding of an inability to confirm herbicide exposure, additional statements from the Veteran, and a December 2010 VA examination report and April 2011 addendum opinion.

Following its review of the evidence added to the record, the Board concludes that none of it is new and material.

The June 2010 formal finding of a lack of information required to corroborate herbicide exposure is not material because it does not tend to establish a previously unestablished fact, namely that the Veteran had a qualifying event or injury in service that could relate to skin cancer or lichen planus.  Additionally, the Veteran's statements dated in June 2011, August 2011, and November 2011, are either cumulative or redundant in nature or do not address an unestablished fact necessary to substantiate the claim or otherwise establish a reasonable possibility of substantiating the claim.  Therefore, his statements are not new and material.

In regards to the claim for service connection for lichen planus, the treatise information is not material because information on the general characteristics of lichen planus does not tend to establish that the Veteran currently has lichen planus or that it is related to service.

Further, a December 2010 VA examination report and April 2011 addendum opinion are not material because they do not tend to establish that skin cancer was causally related to or aggravated by service, the Veteran had any current lichen planus or residuals of lichen planus, or that the claimed lichen planus was related to service.  In regards to skin cancer, the VA examiner noted the Veteran had evidence of basal cell carcinoma on the left ear, cheek, and left forearm, but did not provide any opinion on the etiology of the skin cancer.  In regards to lichen planus, the examiner opined the in-service lichenified violaceous colored lesion and lichen planus, verruca plana, or verruca vulgaris were not related to a current skin condition, diagnosed as actinic keratosis, because they were different entities.  The examiner noted that lichen planus is a skin disease with causation that could include stress, genetics, infection, immunologic response, allergic reaction, or inheritance, and verruca were common warts caused by viruses.  The examiner did not indicate the Veteran had current lichen planus and the opinion does not tend to substantiate that the claimed lichen planus was related to active service.  Therefore, the reports do not raise a reasonable possibility of substantiating the claims.

In sum, there is still no competent evidence that the Veteran's claimed cancer of the face, head, and hands was incurred in or aggravated by service or that the Veteran has current lichen planus of the right hand or forearm and that lichen planus was incurred in or aggravated by service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claims is not in order.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for skin cancers of the face, head, and hands is denied.

New and material evidence having not been received, reopening of the claim of entitlement to service connection for lichen planus of the right hand and forearm is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


